Citation Nr: 1610379	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-42 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder 

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder, depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  Subsequently, he served in the Reserves with various periods of inactive duty for training and active duty for training.  From February to August 1997 he served on active duty for special work.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  Service treatment records are negative for any left shoulder injury during any period of service.  

2.  The probative evidence of record reveals left shoulder arthritis, which manifested years after separation from service and is related to a post-service, work-related injury.  

3.  A current diagnosis of left hip pain is of record, which the probative evidence of record indicates is unrelated to any period of service or any service-connected disability.  

4.  Right knee patellofemoral syndrome is related to an injury during a period of active duty for training.

5.  The diagnoses of PTSD of record are not supported by credible supporting evidence that the claimed non-combat stressors occurred.  

6.  The probative evidence of record indicates that the Veteran's diagnosed depressive disorder, anxiety disorder, and dissociative disorder are not related to service or to any incident therein.


CONCLUSION OF LAW

1.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) (2015).

3.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a psychiatric disorder to include posttraumatic stress disorder, depression, and anxiety have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claims for service connection in a letter dated October 2006, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded the Veteran the opportunity to present testimony, written statements, and evidence.  VA examinations were conducted in August 2015 and are adequate with respect to the issues adjudicated below.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection and Military Service

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order 

to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  

Psychoses and arthritis are chronic diseases which may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service in the case of any veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (2014).  Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  Id.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

The Veteran served on active duty from September 1979 to September 1982.  At that point he enlisted in the Army Reserve and served in the Reserves until he was involuntarily separated in 1998.  During his Reserve service he had various periods of inactive duty training and active duty for training.  The specific periods of service at issue in the present appeal include a period of active duty training from July 8 to 22, 1995 and then a period of active duty for special work from August 7 to September 1, 1995.  He also had another period of active duty for special work for 29 days beginning on July 22, 1996.  Finally he served on active duty for special work for five months from February to August 1997.

A.  Left Shoulder

The Veteran claims service connection for a left shoulder disorder.  At the August 2014 hearing before the undersigned, the Veteran made very specific assertions with respect to this claim.  He claimed that in 1995 or 1996 he was on a period of active duty for special work at the Army Reserve Personnel Center in St. Louis where his duties involved moving boxes of service treatment records and that he strained his left shoulder lifting at that time.  He claims that he was treated at that time and that arthritis of the left shoulder was diagnosed.  

A service department evaluation form confirms that the Veteran's served active duty for special work at the  Army Reserve Personnel Center in St. Louis for a period of one month from August to September 1995 and that his duties at that time involved removing, boxing, and palletizing military records for shipment to civilian contractors.  

Despite the Veteran's assertions, the available service treatment records do not reveal any complaints of, or treatment related to symptoms involving the left shoulder.  Interestingly the service treatment records for the period of active duty for special work in August and September 1995 are related to treatment of knee pain and not shoulder pain.  

VA treatment records dated in January 2009 reveal that the Veteran sought treatment for complaints of left shoulder pain.  He specifically indicated that he had a work related injury five years earlier, which would be in 2004, and years after he was separated from the Army reserve.  A May 2009 VA x-ray report indicated degenerative changes, arthritis, of the left shoulder joint.   

In August 2015, a VA examination of the Veteran was conducted.  The examiner reviewed the evidence of record.  After a full examination, the diagnosis was 

osteoarthritis of the left acromioclavicular joint of the left shoulder.  The examiner's medical opinion was that this disorder was not related to any period of military service, but related to the post-service injury noted in the VA treatment records.  

The Veteran claims that he injured his left shoulder during a period of active duty for special work in 1995 or 1996.  Available service personnel records confirm a period of active duty for special work in 1995 during which the Veteran performed the duties he claims injured his left shoulder.  Service treatment records do not document any complaints of, or treatment for left shoulder symptoms during any period of service.  VA treatment records reveal that the Veteran was first diagnosed with arthritis of the left shoulder in 2009 and that he reported a post-service injury to that shoulder occurred five years earlier.  A VA examiner indicates that the current left shoulder arthritis is not related to any period of service, but to the reported post-service injury.  

The preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for a left shoulder disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Hip

It is not contended nor does the evidence show that a left hip had its onset in service, or was aggravated during service, or that arthritis of the left hip was manifested during the first post service year.  The Veteran is service-connected for patellofemoral syndrome with chondromalacia and degenerative joint disease of the left knee.  The Veteran claims that he has a left hip disability secondary to this service-connected disability.  He claims that his service-connected left knee disorder has disrupted his gait causing a left hip disorder.  

In December 1998, a VA examination of the Veteran was conducted.  He reported having left hip pain for the past several years with a straining type symptom, but he 

did not report a specific injury, accident, or trauma as the cause.  X-ray examination revealed minimal degenerative changes of both hips.  Physical examination revealed that the Veteran ambulated with a normal gait.  There was a little bit of anterior left hip pain and tenderness with excellent forward range of motion.  The diagnosis was left hip strain.  

VA treatment records indicate a diagnosis of hip arthralgia on the Veteran's medical problem list.  In August 2015, the most recent VA examination of the Veteran was conducted.  The examiner reviewed the evidence of record and noted the 1998 VA x-ray evidence of minimal bilateral hip arthritis, along with a subsequent 2006 VA x-ray examination report showing that the left hip was within normal limits.  Physical examination revealed localized tenderness and slight decreased range of motion of the left hip.  X-ray examination revealed no significant bone or joint abnormality of the left hip.  The diagnosis was merely left hip pain.  The examiner's medical opinion was that there is no evidence to suggest the Veteran's current left hip pain is due to in service condition as there is no mention of left hip injury in the service treatment records, and that it was "less likely as not" that the current left hip pain is caused by the service-connected left knee disorder.  The examiner stated that if the Veteran was chronically offloading weight from the left leg due to knee pain, he would have arthritis in the opposite extremity, the right hip, not the left hip as claimed.  The examiner further commented that there was no documented pattern of limp in either the service treatment records or VA records to support such offloading of weight.  The physician stated the opinion that the Veteran's current left hip pain is most likely due to 35 pack year smoking history and obesity.

There is no evidence of a left hip injury during service; and no evidence linking the current left hip pain to service or to any service-connected disability.  The probative evidence of record indicates that the cause of the Veteran's left hip pain is due to the Veteran's smoking history and obesity.  

The preponderance of the evidence is against the Veteran's claim for service connection for a left hip disorder.  As the preponderance of the evidence is against 

the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for a left hip disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Right Knee

The Veteran claims service connection for a right knee disorder as related to the a verified period of active duty training from July 8 to 22, 1995, and to the period of active duty for special work from August 7 to September 1, 1995.

Service treatment records from July 1995, reveal that the Veteran sought treatment for complaints of bilateral knee pain, with swelling of the right knee and limitation of motion.  A July 1995 service treatment record indicates that the Veteran reported a history of 15 years of right knee symptoms.  However, review of the prior service treatment records related to the Veteran's period of active duty and reserve service prior to this do not show any reported right knee symptoms.  The diagnosis was chondromalacia of the right knee.  A DA Form 2173 dated July 18, 1995 indicates that the Veteran had an injury to both knees during this period of active duty for training.  The period of active duty for special work only a few weeks later, showed a diagnosis was bilateral patellofemoral syndrome due to overuse injury.  The Veteran received treatment and physical therapy.  

Subsequent VA examination reports, including the most recent one in August 2015, continue to indicate that the claimed right knee disorder is not related to the periods of active duty for training and active duty for special work in 1995, because of the service treatment record entry indicating a history of right knee symptoms dating back 15 years.  However, review of prior service treatment records does not document any such history.  The DA Form 2173 dated July 18, 1995 is specific in indicating a bilateral knee injury during that period of active duty for training.  All the prior denials and the medical opinions indicating a pre-existing right knee disorder  are based on a single entry of a history of knee symptoms which is unsupported by any of the other service treatment records of record.  Accordingly, 

the evidence establishes a current diagnosis of right knee patellofemoral syndrome which dates from the bilateral knee injury during a verified period of active duty for training.  Accordingly service connection for a right knee disorder is warranted.  

D.  Psychiatric Disorder

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran initially asserted a claim for asserted a claim for service connection for anxiety and depression, the record indicates diagnoses of PTSD.  Accordingly, the Board will consider whether service connection is warranted for any psychiatric disorder indicated in the record.  

Again, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Review of the record reveals that the Veteran is has never been diagnosed with a psychosis as defined by the controlling regulation.  Accordingly service connection on a presumptive basis for a psychosis is not for consideration.  See, 38 C.F.R. §§ 3.384 (2015).

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, 

and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Service treatment records contain no evidence of any diagnosis of, treatment for, or reported symptoms of any psychiatric disorder during any period of service.  

A February 2001 private mental health treatment record indicates that the Veteran was seen previously in October 1997, when he was separated from his children.  At this time the Veteran reported symptoms of anxiety and stress related to his ex-wife interfering with his visitation rights to his children.  The diagnosis was adjustment disorder, with anxiety related to the stresses of child visitation and his ex-wife.  

Private psychology treatment records dated in March 2005 reveal a diagnosis of depression.  Private medical treatment records dating from August and September 2005 reveal that the Veteran reported symptoms of "blackouts," with the Veteran reporting losing time.  It was suspected that this could be dissociative symptoms resulting from prescribed medication. 

An October 2006 VA mental health treatment plan indicates a diagnosis of depressive disorder, with indications of substance abuse.  Subsequent VA treatment records indicate depression and anxiety on the Veteran's medical problem list.  

A January 2007 VA psychiatric assessment reveals that the Veteran reported a five year history of depression and a one and a half year of dissociative disorder.  The onset of depressive symptoms was during the Veteran's divorce.  After the clinical evaluation, the diagnoses were major depressive disorder and dissociative disorder.  These diagnoses were continued in VA treatment records dated in 2007.  

During the pendency of the appeal the Veteran asserted that he warranted service connection for "PTSD and depression."  He also asserted a claim for "Gulf War Syndrome" despite the fact that the evidence does not support that he ever deployed to the Persian Gulf Area of Operations.  For his claim of PTSD, the Veteran 

reported two non-combat stressors.  First he reported that he saw a solider die in a missile launch accident at White Sands, New Mexico.  Second he reported he saw a soldier killed in a helicopter mishap, when a rotor blade hit the solider.  VA has requested information from the Veteran in an attempt to verify these stressors; the Veteran has not provided any information.  38 C.F.R. § 3.158 (2015).  VA has been unable to verify that these non-combat stressors occurred.  There is no credible supporting evidence that the claimed in-service stressor occurred.  The Veteran did not serve in combat and the stressors are not related to combat, so his testimony alone is not sufficient to establish the occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

VA treatment records dated through August 2009 continue to indicate diagnoses of depression and anxiety on the Veteran's medical problem list, but a diagnosis of PTSD was not indicated.  These treatment records specifically indicated that the trigger for the Veteran's depressive symptoms was life stressors related to his family relationships.   

Beginning in approximately 2010, some VA treatment records indicated diagnoses of PTSD, along with anxiety, depression, and dissociative disorder.  At some of these examinations, the Veteran reported the two stressors involving the missile launch and the helicopter that have not been verified, as indicated above.  However, at a July 2011 VA psychiatric assessment he reported being in "Honduras, Granada, and Afghanistan."  The psychiatrist indicated a possible diagnosis of PTSD, but that the examiner was also concerned about inconsistencies in the Veteran's reported history.  In another July 2011 treatment note, the Veteran reported that "firecrackers and fireworks triggered multiple flashbacks."  The Board again notes that this Veteran never served in combat and the evidence does not support that he ever served in Afghanistan.  Other records indicate the Veteran reported still being in the individual ready reserve, when the service personnel records clearly show that he Veteran tested positive for marijuana use and was separated from the Reserves in 1998, under other than honorable conditions.  Despite these clear inconsistencies, 

and based on inaccurate facts and unverified stressors, a diagnosis of PTSD continues to be included on his VA treatment records to present date.  

In August 2015 a VA examination of the Veteran was conducted.  The examiner accepted as true the Veteran's two reported stressors of seeing soldiers die in a missile launch accident and a helicopter accident.  However, the examiner indicated that the Veteran still did not meet the criteria for a diagnosis of PTSD based on the symptoms present.  After full examination, the diagnoses were depressive disorder and personality disorder, with antisocial traits.  The examiner noted inconsistencies in the Veteran's reported symptoms and history.  The examiner noted at the examination that the Veteran reported he did not sleep at all last night, but he was full of energy, alert and engaged, with clear eyes that were not red.  The examiner noted that the Veteran walked with a cane and had difficulty getting out of the chair in the waiting room; however, in the examination room veteran used the sink to wash his face and walked easily out of the room and down the hall.  The examiner noted inconsistent reports about whether the Veteran graduated from high school as noted in the records.  

The examiner stated that the Veteran did not meet criteria for PTSD on examination.  The examiner opined that the Veteran did not meet the criteria for dissociative disorder " as his most dramatic example of a "dissociative episode" was in 2005 when he was driving to work and "ended up in a ditch"; noting the Veteran was under stress at the time due to a divorce and was also drinking heavily around that time.  Additionally, the examiner noted that the Veteran had diabetes, which together with alcohol use could better explain these symptoms of blackout or forgetfulness."  The last documented dissociative episode was in 2012, but the examiner noted those symptoms appeared more consistent with having panic symptoms, as the Veteran was very anxious and the incident happened when he was in court and his ex-wife insulted him.  

The examiner stated that the Veteran's current psychiatric symptoms were not are related to his military experience.  All noted triggers for the Veteran's symptoms of 

depression were related to being separated from his children and to problems with disability claims.  Finally, the examiner stated that the Veteran's credibility has been called into question due to the many inconsistencies in his report. 

Service treatment records contain no evidence of any diagnosis of, treatment for, or reported symptoms of any psychiatric disorder during any period of service.  To the extent that there are diagnoses of PTSD contained in VA treatment records, they are based upon non-combat stressors which have not been verified, and/or inaccurate factual information, such as service in Afghanistan, being provided by the Veteran.  Even if the Veteran's stressors are accepted, as was done in the August 2015, VA examination, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Accordingly service connection for PTSD is not warranted

With respect to a psychiatric disorder other than PTSD, the Board similarly finds that service connection is not warranted.  The record shows current diagnoses of depression and there are diagnosis of anxiety and dissociative disorder of record.  However, with the exception of the Veteran's assertions, there is no evidence linking these disorders to any qualifying period of service.  Rather, the probative evidence of record indicates that these psychiatric disorders are not related to service but rather related to post-service experiences and family life stresses.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder is granted.

Service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety, is denied.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


